IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                : No. 485 EAL 2019
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
              v.                              :
                                              :
                                              :
 PERCY LEE,                                   :
                                              :
                    Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 16th day of March, 2020, the Petition for Allowance of Appeal is

DENIED.

      Chief Justice Saylor did not participate in the consideration or decision of this

matter.